Citation Nr: 1734493	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post left upper lobectomy for lung cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1969 to August 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was most recently before the Board in April 2016, at which point the appeal was remanded for additional development.  It has now been returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran's status post left upper lobectomy disability is moderate in severity, primarily manifested by constant pain in his ribs; but has not resulted in resection of a rib or moderately-severe symptoms.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected status post left upper lobectomy have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.56, 4.73, Diagnostic Code 5321 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that a rating in excess of 10 percent is warranted for his status post left upper lobectomy for lung cancer. 

Military personnel records indicate that the Veteran was exposed to Agent Orange in the Republic of Vietnam (RVN).  Medical treatment records indicated the Veteran was later diagnosed with large cell carcinoma and adenosquamous cell carcinoma in November 2004 and underwent a left thoracotomy and left upper lobectomy in January 2005.  No chemotherapy or radiation was required. 

At an October 2009 VA examination, it was noted that the Veteran's disability had been stable since his January 2005 surgical procedure.  There was no evidence or history of pneumothorax, empyema, asthma, cough, hemoptysis, chest pain, swelling, respiratory failure, fever, or periods of incapacitation.  The examiner noted the presence of wheezing and dyspnea.  The Veteran reported that his ribs hurt constantly.  After the examiner conducted pulmonary function tests (PFTs), the impression was no restrictive ventilator dysfunction.  The Veteran's final diagnoses were status post left lobectomy, and chronic obstructive pulmonary disease (COPD).  The examiner found that the Veteran's COPD was likely due to his history of smoking and not due to his 2005 lobectomy for non-small cell lung carcinoma.   

A radiology report from March 2010 indicated that the Veteran showed unremarkable bone mineralization and bony hypertrophy of the posterior fifth rib at the osteotomy site due to the remote partial left lung resection.  The treatment provider's impression was that the Veteran showed signs of expected postsurgical changes following a partial left lung resection and that there were no signs of recurrent disease or metastatic lesions.  Further, the treatment provider noted that there was no evidence of fracture or destructive lesion. 

At a July 2011 VA examination, there was no objective evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory distress.  It was noted that the Veteran did not require outpatient oxygen as a result of his lobectomy.  The examiner again opined that the Veteran's COPD was not due to, caused by, aggravated by, or in any other way related to his service-connected residuals of lung cancer or lobectomy.  In this regard, the examiner noted that the medical literature did not support a finding that COPD was caused by cancer or lung resection.  The examiner noted that the Veteran's COPD was most likely due to his history of tobacco use.  The examiner further noted that the Veteran's PFT results revealed an obstructive defect, COPD, and that lung cancer and lobectomy would have resulted in a restrictive abnormality.  The examiner noted that there was no restrictive abnormality found on PFT and found that there was no lung function abnormality that could be attributed to the Veteran's service-connected lung cancer or lobectomy.   

Private treatment records from August 2015 through April 2016 showed the Veteran complaining of joint pain and rib pain.  The Veteran stated that his pain was continuous, dull, burning, and throbbing and that the pain was exacerbated by sitting, lifting, bending, and coughing.  He was prescribed pain medication which was noted to treat his symptoms very well.  

At a May 2016 VA examination, the Veteran reported that he had numbness in his chest and that his ribs hurt, mainly on the left and in the back.  The Veteran reported that his lung cancer had "sort of" come back, that he had ground glass appearing lesions on both lungs, but that there had not been a biopsy of the lesions performed.  He reported that his current treatment consisted of quarterly CT scans.   The examiner noted that any residual symptoms or complications from the lung cancer or treatment for the lung cancer were limited to the Veteran's ribs and scars, and that there were no other pertinent physical findings or complications related to his service-connected disability.  The examiner stated that the Veteran declined to undergo further PFTs, but that the latest ones conducted in 2015 were adequate.  The examiner noted that the Veteran had multiple respiratory disabilities, but that there were no PFT readings attributable to the Veteran's service-connected disability.  

As the Veteran's residuals of left upper lobectomy predominately manifest in muscle and bone pain and fatigue, the Board finds that the Diagnostic Code 5321 is the most appropriate for rating by analogy as it involved injury to the thoracic muscle group area.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Under Diagnostic Code 5321, a 10 percent evaluation is assigned for moderate disability of Group XXI; and a 20 percent evaluation is assigned for a moderately severe or severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2016). 

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for residuals of his left upper lobectomy for lung cancer.  In this regard, the Board noted that there is no evidence to show that the Veteran's symptoms resulting from that disability are worse than moderate.  He reports recurrent and constant rib pain and some numbness.  However, there are no respiratory manifestations of the disability and private treatment records show that the Veteran's pain is well managed by pain medication.  The various rib pain reported by the Veteran does not rise to the level of severe, or even moderately severe.  Further, there is no indication from the record that the Veteran's symptoms interfere with his daily activities on more than a moderate basis.  There are no other cardinal signs or symptoms of disability as due to his service-connected status post left upper lobectomy, and a VA medical examiner has opined that there are no residual complications or symptoms of the surgery with the exception of rib pain, which does not cause functional loss.  Further, the evidence does not show that the Veteran has active lung cancer.  Therefore, the Board finds that an initial rating in excess of 10 percent for status post left upper lobectomy for lung cancer is not warranted.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2016). 

The Board notes that the Veteran has been shown to have respiratory symptoms associated with a diagnosis of COPD.  However, it has been regularly noted that the Veteran's COPD was not caused by, related to, or aggravated by his service-connected lung cancer residuals.  The Veteran is not service-connected for COPD.  Therefore, the Board has not considered the respiratory symptoms associated with the Veteran's COPD when contemplating whether an increased rating was warranted for his residuals of left upper lobectomy due to lung cancer.

Consideration has been given to assigning staged ratings. However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran has been awarded separate compensable ratings for the scarring that resulted from his left upper lobectomy.  Those ratings are not currently before the Board.  Therefore, the Board will not address the lobectomy scars in this decision.  


	
	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for status post left upper lobectomy for lung cancer is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


